UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-1213



JOHN PAUL TURNER,

                                              Plaintiff - Appellant,

          versus


HONORABLE WOOD; ESQUIRE ROBEY; JACKSON L.
KISER, Honorable, U.S. District Judge; SAMUEL
G. WILSON, Honorable, Chief U.S. District
Judge,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (MISC-01-2-7)


Submitted:   March 22, 2001                 Decided:   March 30, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Paul Turner appeals the district court’s order finding

that he had not complied with a prefiling injunction and denying

his motion to proceed in forma pauperis.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal on the reasoning of the district court.   Turner v. Wood,

No. MISC-01-2-7 (W.D. Va. Feb. 5, 2001).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court an argument would not

aid the decisional process.




                                                          DISMISSED




                                2